 BARTENDERS ASSOCIATION OF POCATELLO651Bartenders,Hotel,Motel and Restaurant EmployersBargaining Association of Pocatello,Idaho and itsEmployer-Members'and Local 510,Hotel and Res-taurant Employees and Bartenders InternationalUnion,AFL-CIO. Case 19-CA-6595September 27, 1974DECISION AND ORDERBY MEMBERS FANNING, JENKINS, AND KENNEDYOn February 21, 1974, Administrative Law JudgeIrving Rogosin issued the attached Decision in thisproceeding. Thereafter, counsel for Respondent filedexceptions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge and toadopt his recommended Order, as further explainedherein.Respondent Association and the Charging Partyhave had a long history of collective bargaining, al-though the Union has never been certified as the ex-clusive bargaining representative of the employees ofthe Association's members as a group or of individualAssociation members. The most recent contract be-tween Respondent and the Union expired on June 30,1973, and negotiations for a new contract were heldon June 26, July 12, July 23, and August 6, 1973.Thereafter, by letter dated August 10, 1973, Re-spondent notified the Union it doubted the Union'smajority, informed the Union an RM petition hadbeen filed,' asked the Union to participate in the elec-tion, and stated it would not bargain until the issue ofrepresentation had been resolved. The RM petitionwas later dismissed by the Regional Director and,upon appeal to the Board, the action of the RegionalDirector was affirmed.After Respondent's refusal to bargain, the Unionfiled a charge, upon which a complaint subsequentlyissued, alleging that Respondent's withdrawal of rec-ognition and refusal to bargain was in violation ofSection 8(a)(5) of the Act.Respondent relied on three factors to justify its re-fusal to bargain with the incumbent Union, and theAdministrative Law Judge, applying the Board's well-1As listed in Appendix A of the Administrative Law Judge's Decision.2The petition,in fact,was filed on August13, 1973.settled principles in this area, correctly rejected eachand found Respondent's refusal to bargain a violationof the Act. We affirm the Administrative Law Judge'sdisposition of this case but, in light of certain com-ments by our dissenting colleague, we set out at somelength our reasons for doing so.The underlying legal principles to be applied insituations where an employer seeks to withdraw rec-ognition from an established bargaining representa-tive are well summarized inTerrell Machine Company,173 NLRB 1480, 1480-81 (1969), enfd. 427 F.2d 1088(C.A. 4, 1970), where the Board stated:It is well settled that a certified union, upon expi-ration of the first year following its certification,enjoys a rebuttable presumption that its majorityrepresentative status continues., This presump-tion is designed to promote stability in collective-bargaining relationships, without impairing thefree choice of employees.2 Accordingly, once thepresumption is shown to be operative,a primafaciecase is established that an employer is obli-gated to bargain and that its refusal to do sowould be unlawful. Theprima faciecase may berebutted if the employer affirmatively establisheseither (1) that at the time of the refusal the unionin fact no longer enjoyed majority representativestatus;' or (2) that the employer's refusal waspredicated on a good-faith and reasonablygrounded doubt of the union's continued majori-ty status. As to the second of these, i.e., `goodfaith doubt,' two prerequisites for sustaining thedefense are that the asserted doubt must be basedon objective considerations 4 and it must nothave been advanced for the purpose of gainingtime in which to undermine the union.i [This sec-ond point means, in effect, the assertion of doubtmust be raised "in a context free of unfair laborpractices." SeeNu-Southern Dyeing & Finishing,Inc.,179 NLRB 573, fn. 1 (1969), enfd. in part444 F.2d 11 (C.A. 4, 1971).)Celanese Corporation of America,95 NLRB 664, 671-672.2Id.3 "Majorityrepresentative status" means thata majority of employ-ees in the unit wishto havethe union as their representative forcollective-bargainingpurposes.Id.4SeeLaystrom Manufacturing Company,15I NLRB 1482, 1484, en-forcement deniedon other grounds (sufficiencyof evidence) 359 F.2d799 (C.A. 7, 1966);United Aircraft Corporation,168 NLRB No. 66(TXD);N.L.R.B. v. Gulfmont Hotel Company,362 F.2d 588(C.A. 5,1966), enfg.147 NLRB 977. And cf.United States Gypsum Company,157 NLRB 652.'C & C Plywood Corporation,163 NLRB No. 136;Bally Case andCooler, Inc.,172 NLRB No. 106.The above principles set out inTerrellare equallyapplicable whether the union has been certified by theBoard, or, as here, recognized as the bargaining repre-213 NLRB No. 74 652DECISIONS OF NATIONAL LABOR RELATIONS BOARDsentative of the employees by Respondent withoutBoard certification.3 In the latter situation, the exis-tence of a prior contract, lawful on its face, raises adual presumption of majority-a presumption thatthe union was the majority representative at the timethe contract was executed, and a presumption that itsmajority continued at least through the life of thecontract.' Following the expiration of the contract, ashere, the presumption continues and, though rebutta-ble, the burden of rebutting it rests on the party whowould do so,' here Respondent.Applying these principles to the present case,Respondent's first reason for refusing to bargain, thatthe Union had never been certified as the bargainingrepresentative of the employees, is irrelevant. And,since Respondent recognized the Union and enteredinto bargaining agreements with it, this gives rise tothe presumption that the Union's majority representa-tive status has continued. General Counsel has thusmade out hisprima faciecase that Respondent's refus-al to bargain was unlawful and it was up to Respon-dent to demonstrate either that the Union did not infact enjoy majority support at the time of the refusalto bargain 6 or that it had reasonable doubts based onobjective considerations for believing the Union hadlost its majority status when it refused to bargain.'In support of its refusal, Respondent submitted thatithad evidence that less than a majority of the em-ployees had signed checkoff authorizations at the timeof the refusal to bargain and that there was employeedisaffection with the Union. The Administrative LawJudge, however, correctly rejected both these reasonsadvanced by the Respondent. Our dissenting col-league argues the additional point that the total mem-bership in the Union was less than a majority of theemployees in the unit when Respondent refused tobargain.With respect to the dues-checkoff authorizations,the evidence shows that on August 10, 1973, the dateof the refusal to bargain, less than a majority of unitemployees had executed checkoffs, which, under theexpired contract, were voluntary upon written author-ization.However, the Board has consistently held,with court approval, that a showing of actual financialsupport of an incumbent union, at least where such3 SeeEmersonManufacturing Company, Inc.,200 NLRB 148(1972);CantorBros.,Inc., 203NLRB774 (1973).ShamrockDairy, Inc., etal.,119 NLRB 998 (1957), and 124 NLRB 494(1959), enfd. 280 F.2d 665 (C.A.D.C.),cert.denied364 U.S.892 (1960).5Barrington Plaza and Tragniew,Inc.,185NLRB 962 (1970), enforcementdenied on other grounds subnom.N.L.R.B. v.Tragniew,Inc., and Consolidat-ed Hotels of California,470 F.2d 669 (C.A. 9, 1972).6Respondent does not contendthat ithas demonstrated thisfact.' It is admitted that this refusal to bargain was raised in a context free ofother unfair labor practices by Respondent.support is made voluntary, is not the equivalent ofestablishing the number of employees who continueto desire representation by that union.' For, as theFifth Circuit has said: "No one knows how manyemployees who favored the unions had decided not toauthorize the company to deduct union dues ...." 9The low number of dues-checkoff authorizations,therefore, does not establish a reasonable basis forbelieving that the Union had lost majority support.1°Similarly, the Board, with court approval, has heldthat a showing that less than a majority of the employ-ees in the unit are members of the union is not theequivalent of showing lack of majority support. Thereason issubstantially the same as that regarding thecheckoff figures, namely, that no one can know howmany employees who favor union representation donot become or remain members of the Union." Inspite of this settled principle, our dissenting colleaguerelies on andstressesas a justification for the with-drawal of recognition the fact that the General Coun-sel stipulated at the hearing that, on August10, lessthan a majority of the unit employees were membersof the Union. His reliance on this stipulation is mis-placed. As noted above, the stipulation that less thana majority of the employees in the unit weremembersof the Union on the day of the refusal to bargaincannot serve as a factor demonstrating lack of majori-ty support. Furthermore, since the information on thesize of the Union's membership on the day of therefusal to bargain came to Respondent's attentioneTerrell MachineCompany,173 NLRBat 1481,andTerrell Machine Com-panN,v.N.L.R.B.,427F.2d at 1090.N.L.R.B.v.GulfmontHotel Company,362 F.2d 588, 591 (C.A. 5, 1966),enfg. 147 NLRB997 (1964).tIn so concluding, the Administrative Law Judge cited for authority thecourt's decisioninGulfmontHotel, supra,and the Board's decisions inTerre!!,supra, and inThe NationalCashRegisterCompany,201 NLRB1034 (1973).Member Kennedy claims the three cases are clearly distinguishable and thatthe EighthCircuithas denied enforcement inThe National Cash RegisterCompany,494 F.2d 189 (C.A. 8, 1974). The casesare clearly on point for theproposition cited.WhileinGulfmontandTerrellthere were further indicatorsof the lack of the employer's good faith,we note that with regard to thespecific issue of lackof majorityof employees paying union dues the courtinTerrellsaid:A showing that less than a majority of the employees in the bargainingunit were members of the union or paid union dues was not the equiva-lent of showing lack of union support.Manifestly, in the absence of aclosed shop agreement. . .many employees are content neither to jointhe union nor to give it financial support but to enjoy the benefits of itsrepresentation.Nonetheless, the unionmay enjoytheir support, andtheymay desire continued representationby it. [427 F.2d at 1090.1As support for this proposition,the courtcitedGulfmont.These cases aretherefore on point. So, too, isNationalCash Registerwherethe court, al-though it found on the totality of the facts no violation,commented that"Noncompulsory union checkoff authorizations have been held in othercircumstances not to provide an adequate basis for good faith doubt ofmajority status, for employees for various reasons unconnected with theirdesire to have a union represent them,may fail to execute the checkoffauthorization" (citingGulfmontas authority) (494 F.2d at 195). Thus, thecourt concluded"there may be little relationship between the checkoff listand the number of union supporters."11N. L. R. B. v. Gulfmont Hotel,362 F.2d at 591. BARTENDERS ASSOCIATION OF POCATELLO653only at the hearing in this case, it cannot be relied onto alternately support a reasonably based doubt ofcontinued majority support.12 As has been stated, "... when the Board makes this determination [as tothe basis of the Employer's doubt] itis notcontrolled,or even guided, by the later ascertained facts of unionadherence and non-adherence. It is rather the ques-tion of fact whether the company had a reasonablebasisat thetimeof its refusal to bargainfor believingthatmajority support of the bargaining union nolonger existed." 13 Thus, because Respondent "didnot know of the actual minority of union membersuntilafterits refusal to bargain, it can not rely onthat data to support a reasonably based doubt ofcontinued majority support." 14Respondent is left then with its last assertion thatthere was employee disaffection with the Union. Theevidence on this point devolved into a total of 12complaints by unit employees in a totalunit size of288 on the day of the refusal to bargain.15 This "disaf-fection," numbering less than 5 percent of the em-ployees in the unit, hardly constitutes a sufficientobjective consideration warranting a refusal to bar-gain.16In sum, viewing Respondent's reasonsfor refusingto bargain singly and together,17 we find the Adminis-trative Law Judge correctly concluded 18 that Respon-dent offered no evidence showing the Union in factdid not enjoy majority status and demonstrated noobjective considerationswarranting a reasonablybased doubt as to the Union's continuing majoritystatus at the time ofits refusalto bargain and there-fore its refusal to bargain violated Section 8(a)(5).Our dissentingcolleague,however, believes that theAdministrative Law Judge used the "wrong" standardin finding this violation. His argument is that, al-though there is a presumption of continuing majoritybased on the prior contract, if Respondent produceswhat is termed sufficient evidence to cast "seriousdoubt" on the union's majoritystatus,the presump-tion is rebutted, and the burden shifts to the General12OrionCorporation,210 NLRB 633 (1974).13Gulfmont Hotel,362 F.2d at589 (emphasissupplied).14TerrellMachine Company v. N.LR.B.,427 F.2d at 1090(emphasis sup-plied).15No employeetestified.Thisevidencewas adduced throughRes6pondent's representatives.1See fn. 8 of the Administrative Law Judge's Decision here.17As is consistent with the"totalityof all the circumstances" approach setout inCelaneseCorporationof America,95 NLRB 664, 673 (1951).18Although the Administrative Law Judge stated onlythat,once the Gen-eral Counsel established hisprima faciecase,Respondent then had the bur-den of showing that the Unionno longer commandedmajority support, itis clearfrom hisdecisionthat the Administrative Law Judgealso consideredwhether Respondent's refusal to bargain was predicated on the alternatepermissible base,i.e., a reasonabledoubt basedon objective considerationsof the Union's continuingmajority statusraised in a context free of unfairlabor practices.Counsel to prove that, on the critical date, the Unionin fact represented a majority of the employees. Thisthe dissent calls the "court-sanctioned" test vis-a-visthe allegedly incorrect standard used by the Adminis-trative Law Judge. In this case, the dissent finds the"serious doubt" standard was met when the GeneralCounsel stipulated that only a minority of the unitemployees were members of the Union at the time ofthe refusal to bargain and the dissent asserts the bur-den is now on the General Counsel to prove actualmajority on that date. This is incorrect.The dissent's basisfor "serious doubt," i.e., knowl-edge of the Union's membershipsize,does not justifyRespondent's withdrawal of recognition under theBoard's settled principles, acquired as it was by Re-spondent after the refusal to bargain. It is argued,however, that is no matter since the test that is beingused is the "court-sanctioned" test of "serious doubt"rather than the test historically employed by theBoard. However,as far as ispertinent here,19 the stan-dard of "serious doubt" as employed by the courts isno more or less than the standard the Board sets outwhen it states that "reasonably based doubt" must bebased on "objective considerations" and raised in acontext "free of unfair labor practices" and the timefor ascertainment of both must be at the time of therefusalto bargain, not thereafter, at a hearing, as thedissent would allow.Illustrative of the fact that "serious doubt" as em-ployed by the courts is judged on the same facts as the"reasonably based" doubt that the Board speaks of isthe decision of the Eighth Circuit inThe NationalCash Register Company,494 F.2d 189,a decision onwhich our dissentingcolleague reliesas indicative ofthe "court-sanctioned" test. There, after setting out itsown understanding that a union's majoritystatus ispresumed to continue until,inter alia,the employerproduces "sufficient evidence to cast serious doubt"on it, the court listed three factors it relied on to findthat "serious doubt" of the Union's continuing major-ity had, in fact, been raised. Those factors, (1) thefilingof certain decertification petitions, (2) employeeturnover, and (3) union resignations, had, in fact,been considered by the Board, itself, in determiningwhether there was a "reasonably based" doubt of ma-jority. The fact that the Board and the court came tor19We wish tostress that the following discussion of various courts ofappeals' recitations of the presumption and its rebuttal relatessolelyto ananalysis of what the courts have meantby theiruse of the phrase"seriousdoubts."Thisdiscussiondoes not focuson a consideration of thecourts'views of the effect on the presumption once"serious doubts"have beenestablished,i.e.,whether the burden then shifts to the General Counsel toshow actualproof of majority. The Boardhas already stated its nonadher-ence to such a standard in a case involving further unfair labor practices aftera lawful withdrawal of recognition.SeeAutomated BusinessSystems, A Divi-sionof LittonBusinessSystems, Inc.,205 NLRB 532 (1973) (Member Fanningdisagreeing that the withdrawal was lawful),enforcementdenied 497 F.2d262 (C.A. 6, 1974). Thatsituation is notbefore us in this case. 654DECISIONSOF NATIONALLABOR RELATIONS BOARDdifferent conclusions as to the sufficiency of the evi-dence presented does not negate the fact that both theBoard and the court were considering thesamefactsto determine the sufficiency of the doubt, whether itbe called a "serious" doubt or a "reasonably based"one. And, furthermore, it is clear that the facts thecourt and the Board were considering were factsknown to the employer before it withdrew recognitionfrom the union. Thus, whatever test our dissentingcolleague wishes to apply it must be applied to factsand events known to an employer before it withdrawsrecognition and not thereafter. No court has sanc-tioned anythingelse.2°We conclude then that Respondent, in the face ofthe presumption of the Union's continued majoritystatus has not shown either that the Union no longercommanded majority support or that it, in good faith,had a reasonably based doubt supported by objectiveconsiderations for believing that the Union's majoritystatus had ceased. Therefore, in accord with long-standing court-sanctioned Board principles, we find20 Theother cases citedby ourdissenting colleague equally demonstratethis.InLodges 1746 and 743,International Associationof Machinists andAerospace Workers, AFL-CIO [United AircraftCorporation] v. N. L. R. B.,416F.2d 809(C.A.D.C.,1969), theDistrict of Columbia Circuitfound sufficientevidence to cast"serious doubts"on a union'smajoritystatus on a combina-tion of three factors, allof which the companywas aware at the time of itswithdrawal of recognition.And, inN. L.R. B. v. Anvil Products, Inc.,496 F.2d94 (C.A. 5, 1974),the FifthCircuit madereference to a decertification peti-tion which had beenfiled bythe time of the refusal to bargain.Notwithstanding the above,our dissenting colleague quotes certain lan-guage in the SixthCircuit'sdecision inAutomatedBusinessSystems v.N.L.R.B.,497 F.2d 262 (C.A. 6, 1974), as supposedlyindicatingsupportforhis contention that the "court-sanctioned"test is somehow different from theBoard's criteria.As wehave noted at In.19,supra,the issue inAutomatedBusinessSystemswas different from the one we are presented with here and,notwithstanding certain of the language our dissenting colleague cites, it isclearfromthe court's decision,read as a whole,that the languageour col-league relies on did not indicate the court's thoughts on what standard to usein judging the lawfulness of an initialwithdrawalof recognition(the issue inthe instant case)but rather the standard to use in judging the result of furtherunlawful acts taken after an initiallylawful withdrawalof recognition, anissue notbeforeus now.We findour dissenting colleague's citedlanguage inapplicable since wenote that at the outset of its discussion inAutomated BusinessSystems of thevarious presumptionsof majority,the SixthCircuit quotedfavorably, and atlength, from its ownpriordecisioninBally Case and Cooler, Inc., ofDelawarev.N.L.R.B.,416 F.2d 902 (C.A. 6, 1969). It quotedthat partofBally Casewhere it had stated:"Absent special circumstances,a union enjoys an irre-buttable presumptionofmajoritystatus for oneyearafter certification.Thereafter the presumption is rebuttable,and an employer who hasa reason-able basisin fact todoubt an incumbentunion'smajoritystatus and who assertsthat doubt in good faith may refuse to recognizeand bargainwith theunion. "(416 F.2dat 904-905, emphasissupplied.) This testis quiteclearlyand simplythe Board's standard and we note that theAutomated BusinessSystemscourtalso citedthe Fifth Circuit's decisioninTerrellMachineand the District ofColumbia Circuit's decisioninUnited Aircraftas agreeing with the rationaleinBally Case.We have alreadydemonstrated that the courts inTerrellMachineandUnitedAircraftused the same test as the Board has followedon the issuebefore usin this case.Thus itis clear that the languagecited by ourdissenting colleague referredto a further issue inAutomatedBusinessSystemsnot before us here.To findotherwise would be to find that thecourtmistakenly quoted fromBallyCase(which we note in turn reliedon theBoard's decision inCelaneseCorp.)andthen incorrectly citedUnited AircraftandTerrellMachine.We conclude,therefore that our colleague's reliance on the language he cites is misplaced.that Respondent's withdrawal of recognition and re-fusal to bargain was in violation of Section 8(a)(5) ofthe Act 21 and we therefore affirm the AdministrativeLaw Judge.22ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the recommendedOrder of the Administrative Law Judge and herebyorders that Respondent, Bartenders, Hotel,Moteland Restaurant Employers Bargaining Association ofPocatello, Idaho and its Employer-Members, its offi-cers,agents,successors,and assigns,shall take theaction set forth in the said recommended Order.MEMBER KENNEDY,dissenting:Respondent Association has had a long history ofamicable collective bargaining with the Union, al-though the latter has never been certified as the exclu-sive bargaining representative of the employees ofAssociation members as a group or of individual As-sociationmembers. The most recent collective-bar-gaining contract between theUnion and theAssociation terminated on June 30, 1973. Negotia-tions for a new contract commenced in June 1973 andcontinuedat sessionsin July and early August. OnAugust 10, 1973, the Association notified the Unionthat it doubted the Union's majority, advised that ithad filed an RM petition with the Board, and invitedthe Union's cooperation in holding an election to re-solve the question concerning representation, statingthat it would not proceed with further negotiations21This is the teachingofCelanese,supra,a case which is now over 23 yearsold and which has been citedapprovinglyby the Supreme Court.See RayBrooksv.N.LR.B.,358 U.S. 96, 104, fn. 18 (1954).We are constrained toadd that our dissenting colleague confuses the issue by his recitation ofcertainlanguage inStonerRubber Company, Inc.,123 NLRB 1440(1959), asestablishing the guiding principles in this case.The thrustof that language,which in any event was subscribedto by only twoof the five members signingStoner Rubber,was directed to a situation where(1) it was proved that theemployerdidhave a reasonably based doubt sufficientto justifywithdrawingrecognition,and (2)theemployerafter the events giving rise to its doubts ofmajority statuscommitted someact whichwould have been a violation if,in fact, the union was still the bargaining representative.The language thedissent sets out relates to point(2) of that case.With regard to point (1),which is the only issue here,all the members inStoner Rubberstated theiradherenceto Celanese. Celanese,as wehave amply demonstrated,allows anemployer to withdrawrecognition,regardless of whether the union has ma-jority status,in fact, if the employer can prove reasonably grounded doubtof that status based on objective considerations free of unfair labor practices.Therefore citation toStoner Rubberin a situation like the instant one is illfounded.22Our dissenting colleague also askswhy theUnion objected to an electionand intimates that,as a matterof course,once the election was sought byRespondenttheUnionshould have acquiesced in that election and wasremiss in not doing so. He therefore puts the burden on the Union to explainits actions.He misplaces the burden.The presumption,that of continuingmajority status,ran toward the Union.Itwas the Respondent who had tocome forward with sufficient evidence as towhy itwished an election. It didnot do so andthe petitionwas correctlydismissed. BARTENDERS ASSOCIATION OF POCATELLOuntil that issue was resolved.Subsequently,the Re-gional Director dismissed the RM petition,and, uponappeal to the Board,the Regional Director's dismissalwas sustained.Idissented from the ruling which sus-tained the dismissal of the RM petition.In support of its RM petition,Respondent assertedthat its doubt as to the Union's continued majoritystatus was based on the following objective consider-ations: (1) the Union had never been certified as thebargaining representative of the employees in any ap-propriate unit of Respondent's employees; (2) of 288employees in the appropriate unit as of August 10,1973, only 101 employees had authorized checkoffs;and (3)employee dissatisfaction had been voiced toAssociation members. The Regional Director heldthat these were inadequate objective considerations tojustify conducting an election on the petition of Re-spondent.The Administrative Law Judge and theBoard majority now hold that these were also inade-quate objective considerations to justify conductingan election on the petition of Respondent.The Ad-ministrative Law Judge and the Board majority nowhold that these were also inadequate justifications forRespondent's refusal to bargain. I disagree.In reviewing the facts of this case,I cannot refrainfrom asking why did the Union object to an electionas requested by Respondent?Respondent committedno unfair labor practices which would make a freeelection impossible.A consent election could havebeen held without delay to determine whether theUnion in fact had the support of a majority of the unitemployees.All evidence indicates that if the Unionhad won the election the parties could have quicklyresumed their negotiations. Instead of taking this ex-peditious course,the Union filed unfair labor practicecharges.More than a year has elapsed without bar-gaining.There is a good chance that another year willexpire before the issue is finally settled in the courts.Why has the Union chosen to follow this course? Thesuspicion is strong,it seems to me, that the Unionknows that it does not represent a majority of the unitemployees and knows or suspects that it cannot winan election.23Therefore,ithas resorted to an unfair23Highly relevant are the observations of the Seventh Circuit inN LR Bv LaystromManufacturingCo,359 F 2d 799 (C A 7, 1966),denying enforce-mentofLaystromManufacturing Co,151NLRB 1482(1965). The courtstated at 801.We add that with respondent's long-time good faith dealing with theUnion, there is no basis for a reasonable inference that it abruptlychanged its course of conduct and for the first time acted in bad faithin raising the issue as to the Union'smajorityGood faith is not aone-way streetThe Union's refusal,when challenged,to submit the issueto an election where each employee would be permitted in secrecy to makehis choice,leads to the inescapable inferencethatit, too, wasdoubtful andfearful ofthe resultAs theTrial Examiner stated-"And it is equally reasonable to speculate that a union may prefer tolet the Board handle its hot chestnuts with tongs of technicalities insteadof going to an electionA suspicion is not alien in the setting described655labor practice proceeding, with its accompanying de-lay, to force upon the employees a bargaining repre-sentativewhich they would reject in a freelyconducted secret election.That this is not fanciful speculation is evidenced bya stipulation of the parties in the present proceeding.According to this stipulation, on June 30, 1973, thedate of expiration of the last collective-bargainingcontract, the Union had 115 members, and on August10 it had only 111 among Respondent's employees,including those on checkoff and those who paid duesdirectly to the Union. On the same dates, there were308 and 188 employees, respectively in the unit. Inother words, on the date when Respondent refusedfurther to bargain with the Union, the latter countedamong its membership approximately one-third of theunit employees despite the fact that the recently ex-pired contract contained a maintenance-of-member-ship clause? 4 The Union submitted no other evidenceindicating employee support for representation pur-poses.The Administrative Law Judge used the wrongabovethat perhapsthe Union doubts thatit couldwin anelection today "Respondent places much reliance uponStoner Rubber Co, Inc,123NLRB 1440 Ofcourse,this case can be distinguished on the facts, asthe Board does, but the reasoning is pertinent The Board stated."An employercanhardly prove thataunionno longer represents amajoritysincehe doesnot have access to the union's membership lists anddirect interrogationof employees would probably beunlawfulas well as ofdubious validityAccordingly,to overcome the presumptionof majoritythe employer needonly producesufficient evidence to cast seriousdoubt on the union's continued majority status."If the Union had assented to an election as it had on previous occa-sions or had usedany othermeans availableby whichit could haveestablished its continuingmajoritystatus, there is little doubt on thisrecord but that respondent would have acceded to its bargaining re-quest, and this extended and expensive litigation in all probability wouldhave been avoided. [Emphasis supplied ]24 The AdministrativeLaw Judgecites three cases for the proposition thatthis evidence is not sufficient to establishlack of majority support.N L R.Bv Gulfmont Hotel,362 F2d 588(C A. 5, 1966),Terrell Machine Company,173NLRB 1480 (1969), enfd427 F2d 1088(C.A 4, 1970),cert denied 398 U S.929 (1970);The National Cash Register Company,201 NLRB 1034 (1973)Apart fromthe wrong testused by theAdministrativeLaw Judge, seeinfra,theNationalCash Registercase was denied enforcement,The National CashRegisterCompany v. N LR B,494 F2d 189(C A 8, 1974), and the other twocases are clearly distinguishable. InGulfmont,the union had won an electionby a closevote and been certified Shortly before the expiration of the initialcollective-bargaining contract,the employer refused to bargain further as-serting that it had a good-faith doubtof the union'smajority,relying exclu-sively on the number of employees on checkoff.In the present case,there hasnever been a certification and the evidence castingdoubton theUnion'smajority status is based not only on the number of unit employees on duescheckoff, but the number of union members as well. InTerrell,there also wasa certification of the union Further, there was affirmative evidence of badfaith on thepart ofthe employer in refusing to bargainThusthe court stated(427 F.Although Terrell publicly statedthat it was refusing to bargain only untilthe union'smajoritystatus was proved,it refused to consider the union'sproffer to exhibit its record of members and authorizations as evidenceof its legitimacy.Terrellnever petitioned the Boardfor a newelection,andits unilateral grant of a wage increase in August,1967, after its previousstatement made before it withdrew recognition that it could not considera wage increase until October, are further evidence of bad faith. [Empha-sis supplied]. 656DECISIONS OF NATIONAL LABOR RELATIONS BOARDstandard in finding a violation of Section 8(a)(5). Ac-cording to the Administrative Law Judge, once theGeneral Counsel had establisheda prima faciecase ofmajority representation, the burden shifted to Re-spondent to establish by objective considerations thatthe Union no longer represented a majority of the unitemployees. The Administrative Law Judge has con-fused the burden of going forward with the ultimateburden.It is elementary that in a refusal-to-bargain case theGeneral Counsel has the ultimate burden of provingthe union's majority on the critical date 25 Where herelies on aBoard certification following an election,the certificatecreates anirrebuttable presumption ofmajority status during the year following certification.After the certification year, the General Counsel maystill rely on the certification to prove majoritystatus,but at this time the presumption based on the certifi-cation is rebuttable. To proveprima faciecase, theGeneral Counsel may also rely on a course of dealingas in thiscase,on the theory, as stated by Wigmore,that where the existence of a fact "at a given time isin issue, the prior existence of it is in human experi-ence some indication of its probable persistence orcontinuance at alaterperiod." 26 In other words, onceithas been established that a union represented amajority, it will be presumed on the basis of experi-ence that, in the absence of evidence to the contrary,the union's majority status continued. This presump-tion, like that following the certification year,is alsorebuttable. There is a fundamental difference, howev-er, qualitative as well as quantitative, between the twokinds of presumptions. The irrebuttable presumptionis in reality a rule of substantive law, whereas therebuttable presumption merely shifts the burden ofgoing forward with the evidence27 Thus, during thecertification year the employer must bargain with theunion even though the union has lost its majority; thelatter is immaterial. On the other hand, the rebuttablepresumption deals with a real fact problem. It is notitself evidence of majority representation. It servesonly to make outa prima faciecase and thus shifts theburden of going forward on the issue of majority rep-resentation to the employer.21 If the latter producessufficient evidence to cast serious doubt on theunion's majority status, the presumption is rebuttedand "the burden shifts to the General Counsel toprove that, on the critical date, the union in fact repre-25N.LR.B. v. Dayton Motels, Inc., d/b/a Holiday Inn of Dayton,474 F.2d328 (C.A. 6, 1973);StonerRubber Company, Inc.,123 NLRB 1440, 1445(1959).26 2 Wigmore,Evidence§ 437 (3d ed. 1940). See also I Jones,Evidence 3:1(6th ed. 1972).27 See2Wigmore,Evidence §§2490, 2492 (3d ed. 1940); McCormick,Evidence pp.803,807, 832 (2d ed. 1972).28McCormick,Evidence p.821 (2d ed. 1972).sented a majority of the employees." 29Instead of using the court-sanctioned test for de-termining the effectiveness of the rebuttable presump-tion,30 theAdministrativeLaw Judge shifted toRespondent the burden of proving that the Union didnot in fact represent a majority of employees in theappropriate unit. This is an impossible task, for, asstated inStoner Rubber: 31An employer can hardly prove thata union nolonger representsa majority since he does nothave access to the union's membershiplists anddirect interrogation of employees would proba-bly be unlawful as well as of dubious validity.Even though the General Counsel stipulated that onlyone-third of the employees in the unit are dues-payingunion members, my colleagues place the burden uponthe Respondent to show that a majority does not wantto be represented by the Union. Of course, if theEmployer interrogates the employees as to their de-sires about continued representation, my colleagueswould find such interrogation to be violative of Sec-tion 8(a)(1) of the Act. My colleagues would furtherfind that the Employer's withdrawal of recognition inthe context of such interrogation to be unlawful. Sure-ly, the courts will not condone the Board's attempt toimpose a minority union upon the employees in the29Lodges1746 and 743,International Associationof Machinstsand Aero-space Workers,AFL-CIO [United Aircraft Corporation] v. N. L. R.B.,416 F.2d809, 812(C.A.D.C.,1969);The NationalCashRegisterCo. v. N.LR.B.,494F.2d 189(C.A. 8, 1974);AutomatedBusinessSystems v. N.L.R.B.,497F.2d262 (C.A. 6, 1974);N.L.R.B.v.AnvilProducts,Inc.,496 F.2d 94 (C.A. 5,1974).30 The majority'sassertion that the court-sanctioned test of "seriousdoubt" is the same as the Board's "reasonably based doubt"isbased on aserious misapprehension. The two tests are different:one is subjective, theother objective. As stated recentlyby thecourt inAutomatedBusinessSystemsv.N.LR.B.,497 F.2d 262 at fn. 7:InCelanese,the Board applied a good faith doubt that in determiningwhether an employer was justified in refusing to bargain with the union.The Board held that a good faith doubt of the union's majority was acomplete defense to § 8(a)(5) unfair labor charges,regardless of theactual majority status of the union. While the Board indicated that somebasis in fact must exist to support the employer's doubt, the test waslargely subjective.InStoner,emphasis was placed on the production ofevidence to cast a serious doubt on the union'smajority status. This testis substantially an objective test.Since the test is objective and governedby theevidenceproduced by theemployer rather than the employer'sintent, there appears to be no reason for adopting a different test forrebutting the presumptionof majoritystatus than for withdrawing rec-ognition... .However,a resolution of a serious doubt concerningmajority status bythe Board,absent some independent unfair laborpractices, would be ignoring the election process as the best means ofdetermining employee sentiment.We find theStonerrationale to bepersuasiveand to bethe better rule and the one adopted by the courts.... The GeneralCounsel isin a much better position to prove themajoritystatus of the union than is the employer.Since,under the court-sanctioned objective test,the issue is not theemployer's state of mindbut themajority status of the union, the stipulationas to the membership in the union was plainly relevant and admissible.11StonerRubber Company, Inc.,123 NLRB 1440, 1445.This case has beencited withapproval byvarious circuit courts of appeals decisions. See casescited in fn.29,supra. BARTENDERS ASSOCIATION OF POCATELLO657Association unit. In my opinion,it is legally indefensi-ble for this Board to refuse to run the RM petitionmandated by Section 9(c)(1)(B) of the Act and thenrequire the Employer in this unfair labor practice pro-ceeding to offer evidence which could be obtainedonly byunlawful interrogation.When the General Counsel stipulated that only aminority of the unit employees were dues-payingmembers, that created a serious doubt as to theUnion's majority status.32 If the General Counsel orthe Union had other evidence of majority representa-tion, they should have come forward with such evi-dence.I recognize that it is possible that employeeswho were not dues-paying members may have desiredto be representedby the Union.Ibelieve it moreprobable,however,that employees who did not paydues did not want to be represented by the Union.Congress intended this kind of uncertainty to be re-solved byan election as sought by Respondent.InGissel,33the Supreme Court said:That provision[Sec. 9(c)(1)(B)] was not added, asthe employers assert, to give them an absoluteright to an election at any time; rather, it wasintended,as the legislativehistoryindicates, to al-low them,after beingasked to bargain,to test outtheir doubts as to a union'smajority in a secretelectionwhich theywould then presumably notcause to be set aside by illegal antiunion activity.[Emphasis supplied.]And more recently inTruck Drivers Union Local No.413 v. N.L.R.B.,487 F.2d 1099,1111 (C.A.D.C.,1973), the court of appeals said:Indeed it was the premise of the Taft-HartleyAmendment to § 9(c)(B) that employers couldtest out their doubts as to a union'smajoritystatus by petitioning for an election.In ignoringthat opportunity,the Board ignores the very in-tent behind the statutory provision.I am convinced that the Regional Director erred indismissing the RM petition and that the Board major-ity erred in upholding that dismissal. The legislativehistory of Section 9(c)(1)(B) shows that it was intend-ed as a counterpart to Section 9(c)(1)(A).34 The Boardstated inUnited StatesGypsum Company,157 NLRB652, 656(1966), that Congress did not intend Section9(c)(1)(B) to be a device"by which an employer act-ing without a good-faith doubt of the union's statuscould disrupt collective bargaining and frustrate thepolicy of the Act favoring stable relations." InGyp-sum,the union had been certified as the bargainingrepresentative of the employees of the employer's pre-decessor.The employerpurchased the predecessor'sbusiness,using the same work force in the same busi-ness, and shortly thereafter filed an RM petition. TheBoard concluded that the filing of the RM petitionwas merely a tactic of disruption;that the employerdid not really have any basis for doubting the union'scontinued majority status.By contrast in the presentcase,the stipulation of the parties casts serious doubton the Union'smajority status. And there seems noquestion but that Respondent's purpose in seeking anelection was not to frustrate collective bargaining, butto encourageitbyquickly and definitively resolvingthat doubt.In this case,Respondent followed the filing of itsRM petition with an indication that it was agreeableto a consent election and did nothing to prevent theemployees from freely and secretly indicating theirdesires as to a bargaining representative.Accordingly,Iwould find that Respondent had lawfully refused tobargain with the Union and I would dismiss the com-plaint.3533 InOtto Klein,et a!, d/b/a Artiste Permanent Wave Company,172 NLRB1922 (1968),the union's admission of lack of majority with only seven dues-paying members was a decisive factor in the Board's dismissal of the 8(a)(5)complaint Similarly, inHayworthRoll and Panel Company,130 NLRB 604(1961), the Board dismissed the 8(a)(5) complaint because the union hadcheckoff cards from less than a majority of the employees33N LR.B v Gissel Packing Co.,Inc,395 US. 575, 599 (1969)341 Leg Hist.416-417, 867 (1947),11Leg. Hist 1066, 1077, 1496, 1523,1627 (1947).35George Braun Packing Co,210 NLRB 1028 (1974)DECISIONSTATEMENT OF THE CASEIRVING RocosIN, Administrative Law Judge: The com-plaint, issued on October 10, 1973, alleges that since on orabout August 13, 1973, and at all times thereafter, Respon-dent Association, and Respondent Employers,' through theAssociation, have refused to recognize and bargain with theUnion as the exclusive representative of employees in anappropriate unit described in the complaint, and have re-fused to bargain further with the Union concerning wages,hours and working conditions for said unit employees,thereby engaging in unfair labor practices within the mean-ing of Section 8(a)(5) and (1) of the Act.' RespondentAssociation's answer admits the procedural and jurisdic-tional allegations of the complaint; alleges that no electionhas ever been conducted at the business of any individualemployer-member or in the multi-employer unit, and thatthe Union has been voluntarily recognized and contracts1As listed on "Appendix A"2Designations herein are asfollowsThe General Counsel,unless other-wise statedor required by the context, his representativesat the hearing,Bartenders,Hotel,Motel andRestaurantEmployersBargainingAssociationof Pocatello, Idaho, Respondent Association, the Association or the Employ-er, Local 510,Hotel,and RestaurantEmployeesand Bartenders Internation-al Union, AFL-CIO, the Charging Party or the Union; the National LaborRelationsAct, as amended, (61 Stat. 136, 73 Stat 519, 29 U S.C. Sec 151,et seq ),the Act, the National LaborRelationsBoard,the Board.The chargewas filed and servedon August 17, 1973 Unlessotherwise indicated, allevents occurred in 1973 658DECISIONSOF NATIONAL LABOR RELATIONS BOARDhave been negotiated, without regard to the actual desiresof the employees and without an opportunity to expresssuch desires in a secret ballot election; that Respondent hasreasonablegrounds to believe that the Union has lost what-ever majority status it may have had, and that it no longerrepresents a majority of the employees in the multi-employ-er unit, as demonstrated by objective evidence; and furtherdenies that the Union does now, or did on June 30, 1973,actually represent the majority of the employees in the mul-ti-employer unit; admits the execution of a collective-bar-gaining agreement between Respondent and the Union onabout November 3, 1972, for the period July 1, 1972, to July30, 1973; further admits that on about April 27, 1973, theUnion served each of Respondent Employers with notice ofintent to reopen the 1972-73 contract; that on about April30, 1973, Respondent Employers, through Respondent As-sociation, notified the Union of their intent to terminatesaid collective-bargaining agreement; and that RespondentAssociation and the Union met on June 26, July 12, July 23and August 6, 1973, for the purpose of negotiating a collec-tive-bargaining agreement.Further answering, Respondent alleges that on August10, 1973, Respondent Association notified the Union thatthe employer-members of the Association entertained agood faith doubt of the Union's majority status; that it hadfiled an RM petition and invited the Union's cooperationto permit an early election; that Respondent Associationwould not proceed with further contract negotiations untilthe question of representation had been resolved; that Re-spondent was prepared to recognize the Union and contin-ue negotiations if the Union were certified as the exclusiverepresentative of the unit employees following an election;and that on said date Respondent Association filed an RMpetition on August 10, 1973, (Case 19-RM-1086); and de-nies the remaining allegations of the complaint,includingthose alleging a refusal to bargain.Pursuant to due notice, a formal hearing was held beforeme on November 29, 1973, at Pocatello, Idaho. The GeneralCounsel was represented at the hearing by his attorneys;Respondent Association, by a labor relations consultant,and one of the employer-members of the Association, theBannock Motor Inn, by counsel. All parties were affordedfull opportunity to be heard, to examine and cross-examinewitnesses, to introduce oral and documentary evidence rele-vant and material to the issues, to argue orally and to filebriefs and proposed findings of fact and conclusions of law.At the close of the General Counsel's case, Respondentsmoved to dismiss the complaint for failure of proof. Themotion was denied and not renewed. The General Counseland the representative of the Association argued orally atthe close of the hearing, and, pursuant to permission grant-ed at the hearing, filed briefs on December 17, 1973. Noproposed findings of fact or conclusions of law have beenfiled by any of the parties.Upon the entire record in the case, and based upon theappearance and demeanor of the witnesses, and the briefsof the parties, which have been carefully considered, I makethe following:FINDINGS OF FACT1.THE BUSINESS OF RESPONDENTThe complaint alleges, Respondent Association's answeradmits, and it is hereby found that Bartenders, Hotel, Moteland Restaurant Employers Bargaining Association of Poca-tello, Idaho, Respondent Association herein, was formed onJune 18, 1972, and exists for the purpose, among others, ofrepresenting its members in collective bargaining in a multi-employer unit with labor organizations, including theUnion.Thecomplaintalsoalleges,andRespondentAssociation's answer admits, that Respondent Employersare engaged in operating various hotels, motels, and restau-rants in Pocatello, Idaho, and vicinity, and are all membersof Respondent Association.It is further alleged, and admitted, that in the course andconduct of their aggregate business operations, RespondentEmployers realize an annual gross income exceeding$500,000, and purchase goods and services from outside theState of Idaho valued in excess of $50,000 annually.On the basis of the foregoing, including the admissions inRespondent's answer, it is hereby found that, at all timesmaterial herein, Respondent Association and RespondentEmployers have been employers within the meaning of Sec-tion 2(2), engaged in commerce and in operations affectingcommerce within the meaning of Section 2(6) and (7) of theAct.II.THE LABOR ORGANIZATION INVOLVEDLocal 510,Hotel and Restaurant Employees and Barten-ders International Union,AFL-CIO, the Unionherein, is,and at all times material herein has been,a labor organiza-tion within the meaning of Section2(5) of the Act.III.THE UNFAIR LABOR PRACTICESA. The Issues1.Whether the Union represented a majority of the em-ployees in an appropriate unit on aboutApril 27, 1973,when the Union requested Respondent to meet and bargaincollectively with regard to a new contract.2.Whether Respondent entertained a good faith doubtof the Union's majority, based upon objective consider-ations,since aboutApril 27,1973, justifying its refusal tobargain with the Union.3.Whether,by withdrawing recognition from the Unionon about August 13,1973, and thereafter refusing to meetfor the purposes of collective bargaining with regard to anew contract,Respondent has failed and refused to bargainin good faith within the meaning of Section 8(aX5) of theAct.B. IntroductionAlthough the Association existed for the purposes of col-lective bargaining on behalf of hotel and restaurant employ-ers in the Pocatello, Idaho, area, prior to 1972, it was not BARTENDERS ASSOCIATION OF POCATELLO659formally organized until about July 1972. Admittedly, therehas been a long history of collective bargaining betweenemployer-members of the Association and the Union overa period of years prior to 1972. The Union, however, hasnever been certified as the exclusive representative of theemployees in the appropriate unit or of any individual em-ployer-member of the Association. The most recent con-tract between the Association and the Union, executed onabout November 3, 1972, became effective on July 1, 1972,for a term of one year, expiring June 30, 1973, automaticallyrenewable annually thereafter in the absence of specifiednotice. The contract contained provisions for maintenanceofmembership and voluntary checkoff upon written au-thorization. Timely notice was given by each of the partiesto the other of intention to terminate the contract. Negotia-tions for a new contract were commenced, and meetingswere held on June 26, July 12, July 23 and August 6, 1973.3By letter, dated August 10, 1973, Respondent notified theUnion that the employer-members of the Association enter-tained a good faith doubt of the Union's majority, advisedthat it had filed an RM petition with the Board, and invitedthe Union's cooperation in holding an election to resolvethe question of representation, stating that it would notproceed with further negotiations until that issue had beenresolved. The RM petition, filed on August 13, 1973, wasdismissed by the Regional Director and, upon appeal to theBoard, the action of the Regional Director was sustained.In response to a request from the Regional Office, Re-spondent Association submitted a letter, on August 20,1973, purporting to set forth objective considerations insupport of the RM petition, and enclosed payroll and otherinformation, including lists of employees of Association-members, indicating the number of employees who hadauthorized checkoffs, as well as statements from employerspurporting to indicate employee dissatisfaction with theUnion.The objective considerations upon which Respondent re-lies may be stated as follows:1.The Union has never been certified as the collectivebargaining representative of the employees in an appropri-ate unit.2.Of the total of 288 employees in the appropriate unit,as of August 10, 1973, only 101 constituted employees whohad authorized checkoffs.3.Employer-members of the Association had been noti-fied of employee dissatisfaction with the Umon.Although the record does not disclose the manner inwhich the Union achieved initial recognition, there was nocontention or showing that such recognition had been ob-tained through coercive or any other unlawful means.It is well-settled that an election and certification are notthe only means by which a union may achieve recognitionas exclusive bargaining representative.Where voluntaryrecognition has been accorded to a union by an employer,without any unlawful conduct on the part of the union orassistance or domination on the part of an employer, suchrecognition is as valid as if obtained through an election andcertification of the Board. The presumption of majority, atleast, for the duration of the contract, is as valid as if theUnion's majority were established by a Board certification.The principle is equally applicable whether the Union hasbeen certified by the Board or recognized by the employeras the bargaining agent of the employees without Boardcertification.4Having voluntarily recognized the Union, and negotiatedsuccessive contracts and, considering the "long history ofcollective bargaining between the employer-members of theAssociation and the Union extending back for manyyears," 5 Respondent cannot now be heard to challenge theUnion's majority status on the ground that it had never beencertified as the exclusive representative of the unit employ-ees. This is especially so in the absence of any evidence thatthe Union achieved its majority status by unlawful means.It is thus evident that the General Counsel has establisheda prima faciecase of majority representation, shifting toRespondent the burden of establishing by objective consid-erationsthat the Union no longer commands a majority ofRespondent's unit employees. Respondent's withdrawal ofrecognition based upon the absence of any certificationwas, therefore, insupportable.Ithas been stipulated, and the documentary evidenceestablishes, that, as of the last pay period in June 1973, therewas a total of 308 employees in the appropriate unit, ofwhom 96 had signed checkoff authorizations. As of August10, 1973, the total number of unit employees had beenreduced to 288, of whom 101 had executed checkoffs. Theevidence reveals that 96 out of 308 employees (31 percent)had checked off their union dues as of June 30, 1973, and101 out of 288 (35 percent) had done so as of August 10,1973. These factors, Respondent contends, coupled with theother asserted grounds, constituted objective considerationssufficient to create a good faith doubt of the Union's majori-ty status. It is undeniable that, in each instance, considera-bly less than a majority of the unit employees hadauthorized a checkoff. This, however, is insufficient to es-tablish lack of majority union support 6 This contention isrejected as without merit.The evidence of alleged employee disaffection with theUnion is based on testimony of several witnesses for Re-spondents. According to Michael Baron, manager of theBannock Inn, of a total complement of 64 employees, 21 ofwhom had authorized dues checkoffs, 7 employees had, inone way or another, expressed dissatisfaction with the4Cantor Bros,Inc, 203 NLRB 774 (1973), and cases cited5 See Respondent's brief page 1, II, paragraph 26N L R B v Gulfmont Hotel Company,362 F 2d 588 (C.A. 5, 1966), inwhich authorizations of voluntary checkoffs of between 69 and 77 of a totalof 186 employees (39-41 percent), accompanied by a slim union victory bya marginof 111 to 106, and in which 13 employees notified the employer thatthey no longer desired to be represented by the union, together with theevidence of a substantial number of terminations,was found insufficient toconstituteobjectiveconsiderations supporting an employer'sgood faithdoubt of the union's majority. See also,Terre!! Machine Company,173 NLRB1480 (1969), enfd 427 F 2d 1088 (C A 4, 1970), cert denied 398 U.S. 929(1970), in which the Board held that the following objective considerationswere insufficient to raise a good faith doubt of the union's majority status,where (1) 41 out of 90 employees (46 percent) were dues-paying members ofthe union under a voluntary checkoff, (2) supervisors had reported that threeunion members had refused to honor a strike, (3) rumors from unidentifiedsources of unrest and dissatisfaction with the union had surfaced, and a7According to the allegations in the complaint and the admission in Re-business representative had incorrectly stated the size of the unit See alsoThespondent Association's answerNationalCashRegister Company,201 NLRB 1034 (1973) 660DECISIONS OF NATIONAL LABOR RELATIONS BOARDUnion.1.Barbara Hopkins complained to Baron personally thatshe considered that she had been forced to join the Union,and reported to Baron that Helen Woodbury had a similarcomplaint.2.Rand Howell and Brad Prescott had expressed a desireto withdraw from the Union, if possible.3.Bob Rubel had attempted to withdraw from the Unionbecause he had only worked a few hours a week.4.Lenore Oliviera likewise expressed a desire to with-draw from the Union.5.Mary Burdette told Baron that she was disgusted withthe Union and wanted to get out.Maurice Schaffer, one of the owners of Holiday Inn,which employed approximately 80 employees, 45 of whomhad authorized checkoffs, as of June 20, 1973, and 79 unitemployees, of whom 36 had authorized checkoffs, as ofAugust 17, 1973, testified that:1.Two busboys, Dwight Morimoto and Chris Hender-son, who were no longer employed as of August 17, 1973,expressed displeasure over being pressured by union mem-bers to join the Union.2.Four female laundry department (nonunit) employees,expressed antiunion sentiments. Schaffer testified that theseemployees had been interrogated regarding their union atti-tudes, though not by him.3.Chef John Guyer complained of inability to obtainkitchen help through the Union.All these complaints were reported to Schaffer by Inn-keeper Jerry Seiber.Finally, Rex Parris, owner of the Fifth Avenue Restau-rant, employing 32 unit employees, 10 of whom were havingtheir dues deducted as of June 16, 1973, testified that:1.Gayle Shappert questioned him as to whether sheshould attend a union meeting. Rhonda Parker similarlyquestioned Parris, remarking that she knew nothing aboutthe Union.2.Cindy Craig, manager of the restaurant, a supervisorand nonunit employee, criticized the Union's policing ofthe contract, but related no employee dissatisfaction withthe Union.3.Edith Peck expressed some antiunion sentiment butthe date of her comment is in question. In Respondent'sexhibit, this date appears as some time in August 1973. InParris' pretrial affidavit, the time is fixed as subsequent tothe filing of the RM petition. On cross-examination, hetestified that his affidavit was incorrect and that Peck hadmade the statement to him several times prior to the filingof the RM petition.The only direct antiunion statement by an employee ofthis employer was one made to Parris by Martha Evans.Thus, of a total of 32 unit employees, of whom 10 wereon checkoff at this Employer's restaurant, there is, at most,only one unit employee who expressed anything like disaf-fection with the Union.Disregarding the four laundry workers, employed at Hol-iday Inn, the statement of the manager, and the innocuousstatements of the workers at the Fifth Avenue Restaurant,the evidence reveals, at most, 12 complaints by employeesout of a total of 308 unit employees, as of the last pay periodin June 1973 (288 as of August 10). This constitutes less than4 percent of the unit employees.?Thus, the evidence of employee dissatisfaction on whichRespondent seeks to rely is insufficient to constitute objec-tive considerations, justifying it in asserting a good faithdoubt of majority and a refusal to bargain.It is, therefore, found, on the basis of the foregoing, andupon the entire record, that Respondent did not have asufficient good faith doubt of the Union's majority statusamong the unit employees at the time of the Union's de-mand for reopening the contract or thereafter.C. The Refusal toBargain1.The appropriate unitThe complaintalleges,Respondent's answer admits, andit is hereby found that:All restaurant, bar and fountain employees, includ-ing maids, carhops and bellmen in hotels and motels,employed by Respondent Employers in Pocatello, Ida-ho, excluding office clerical employees, registrationdesk employees, professional employees, guards andsupervisors as defined in the Act, constitute a unit ap-propriate for the purposes of collective bargainingwithin the meaning of Section 9(b) of the Act.2.The Union's majority statusThe Union's majority status has been established by thecollective-bargaining agreement between Respondent Asso-ciation,Respondent Employers and the Union, effectivefrom July 1, 1972, to June 30, 1973, and the series of antece-dent agreements. As has been previously stated, even in theabsence of a Board certification, there is a presumption thata contracting union continues as majority representative ofthe unit employees. While this presumption is rebuttable,the clear and convincing proof required to establish that theUnion had ceased to be the bargaining agent of the unitemployees has not been persuasively demonstrated here.It is, therefore, found, on the basis of the foregoing, andupon the entire record, that, at all times material herein, theUnion has been the exclusive representative of the employ-ees in an appropriate unit within the meaning of Section 9(a)of the Act.3.Thedemand for recognition;the refusal to bargainThe complaint alleges,Respondent's answer admits, andit is hereby found that,on or aboutApril 27, 1973, theUnion served notice upon Respondent Employers of re-opening of the collective-bargaining agreement,and re-quested them to bargain concerning the terms andr It should be noted that none of the disaffected employees testified theevidence being adducedthrough employer-members of the Association ortheir supervisors.8 SeeValley Nitrogen Producers,Inc., 208 NLRB 208 (1973). See also,SanLuis Obispo County and Northern Santa Barbara County Restaurant and Tav-ern Association; et al,196 NLRB 1082 (1972). BARTENDERS ASSOCIATION OF POCATELLOconditions of employment of the unit employees. It is fur-ther alleged, and admitted, that Respondent Association, ascollective-bargaining representative ofRespondent Em-ployers,met with the Union on June 26, July 12, 23 andAugust 6, 1973, for the purpose ofnegotiatinga collective-bargaining agreement.It is undisputed that, by letter, dated August 10, 1973,Respondent Association notified the Union that the em-ployer-members of the Association entertained a good faithdoubt of the Union's majority status, that it had filed anRM petition, and refused to further bargain with the Unionuntil the issue of representation had been resolved.For all the foregoingreasons, including the insufficiencyof objective considerations, it is found that Respondents didnot, on and after August 10, 1973,entertaina good faithdoubt of the Union's majoritystatus,and that its withdraw-al of recognition from the Union and refusal to bargainthereafter, were not made in good faith.It is further found, on the basis of the foregoing, and uponthe entire record that, by withdrawing recognition from,and refusing to recognize and bargain with the Union, onand after August 10, 1973, Respondent has failed and re-fused to bargain with the Union as the exclusive representa-tiveof the employees in an appropriateunit,therebyengagingin unfair labor practices within themeaning ofSection 8(a)(5), and interfering with, restraining and coerc-ing employees in the exercise of rights guaranteed in Section7, in violation of Section 8(a)(1) of the Act.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of Respondents, set forth in section III,above, occurring in connection with the operations de-scribed in section I, above, have a close, intimate, and sub-stantial relation to trade, traffic, and commerce among theseveral States, and tend to lead to labor disputes burdeningand obstructing commerce and the free flow of commerce.V. THE REMEDYHaving found that Respondents have engaged in unfairlabor practices within the meaning of Section 8(a)(5) and (1)of the Act, by the conduct previously detailed, it will berecommended that they be ordered to cease and desisttherefrom and take certain affirmative action designed toeffectuate the policies of the Act. It has been found thatRespondents have unlawfully withdrawn recognition fromthe Union, and have failed and refused, upon demand, tobargain collectively with the Union as exclusive representa-tive of the employees in an appropriate unit. It will, there-fore, be recommended that Respondents be required torecognize, and, upon request, bargain with the Union asexclusive representative of the employees in an appropriateunit.Upon the basis of the foregoing findings of fact, and uponthe entire record in the case, the undersigned makes thefollowing:CONCLUSIONS OF LAW1.Bartenders, Hotel, Motel and Restaurant Employers661Bargaining Association of Pocatello, Idaho, and its employ-er-members, whose names are listed in "Appendix A" an-nexed hereto, Respondent Employers herein, collectivelyare, and at all times material herein have been, an employerwithin the meaning of Section 2(2), engaged in commerceand in a business affecting commerce within the meaning ofSection 2(6) and (7) of the Act.2.Local 510, Hotel and Restaurant Employees and Bar-tenders International Union, AFL-CIO, the Union herein,is, and at all times material herein has been, a labor organi-zation within the meaning of Section 2(5) of the Act.3.At all times material herein, the following has been anappropriate unit for the purposes of collective bargainingwithin the meaning of Section 9(b) of the Act:All restaurant, bar and fountain employees, includ-ing maids, carhops and bellmen in hotels and motels,employed by Respondent Employers in Pocatello, Ida-ho, excluding office clerical employees, registrationdesk employees, professional employees, guards andsupervisors as defined in the Act.4.At all times material herein, the Union has been, andnow is, the exclusive representative of the employees in theappropriate unit described above, for the purposesof collec-tive bargaining within the meaning of Section 9(a) of theAct.5.By withdrawing recognition from the Union, as exclu-sive representative of the employees in an appropriate unit,on August 10, 1973, and thereafter failing and refusing tobargain with the Union, Respondents have engaged in un-fair labor practices within the meaning of Section 8(a)(5) ofthe Act.6.By the foregoing conduct, Respondents have inter-fered with, restrained, and coerced employees in the exer-cise of rights guaranteed in Section 7, thereby engaging inunfair labor practices within the meaning of Section 8(a)(1)of the Act.7.The aforesaid unfair labor practices are unfair laborpractices within the meaning of Section 2(6) and (7) of theAct.Upon the basis of the foregoing findings of fact, conclu-sions of law, and upon the entire record, and pursuant toSection 10(c) of the Act, the undersigned hereby issues thefollowing recommended:ORDERSBartenders, Hotel, Motel and Restaurant Employers Bar-gaining Association of Pocatello, Idaho, and its Employer-Members, their respective officers, agents, and representa-tives, shall:1.Cease and desist from:(a)Failing and refusing to recognize and bargain collec-tively with the Union as the exclusive representative of all9In the event no exceptions are filed as providedby Sec.102.46 of theRules and Regulations of the NationalLaborRelations Board,the findings,conclusions,and recommended Order herein shall, asprovidedin Sec. 102.48of the Rules and Regulations,be adopted by the Board and become itsfindings,conclusions,and Order,and all objections thereto shall be deemedwaived for all purposes. 662DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe employees in the appropriate unit, described above, withEva's Lunchregard to rates of pay, wages, hours of employment, and307 East Centerother terms and conditions of employment.Pocatello, Idaho(b) In any like or similarmanner, interfering with, re-straining, or coercing their employees in the exercise of theirright to self-organization, to form labor organizations, tojoin or assist the Union, or any other labor organization, tobargain collectively through representatives of their ownchoosing or to engage in other protected concertedactivitiesfor the purposes of mutual aid or protection or to refrainfrom any and all such activities,as guaranteedby Section7 of the Act, as amended, except to the extent permitted inthe proviso to Section 8(a)(3) of the Act.2.Take the following affirmative action, which, it isfound, will effectuate the policies of the Act:(a)Recognizeand, upon request, bargain collectivelywith Local 510, Hotel and Restaurant Employees and Bar-tenders Union, AFL-CIO, as the exclusive representative ofall employees in the appropriateunit, described above, withregard to rates of pay, hours of employment, and otherterms andconditions of employment, and, if an under-standing is reached, embody such understanding in a signedagreement.(b) Post at their respective places of business in Pocatel-lo, Idaho, and vicinity, copies of the attached notice marked"Appendix B."10 Copies of said notice on forms providedby the Regional Director for Region 19, shall, after beingduly signed by Respondents' respective authorized repre-sentatives, be posted immediately upon receipt thereof, andbe maintained by them for 60 consecutive days thereafter,in conspicuousplaces, including all places where notices toemployees are customarily posted. Reasonable steps shallbe taken by Respondents to ensure that said notices are notaltered, defaced, or covered by any other material.(c)Notify the Regional Director for Region 19, in writ-ing, within 20 days from the date of receipt of this decision,what steps Respondents have taken to comply therewith.IU In the event that the Board's Order isenforcedby a Judgmentof aUnited States Court of Appeals, the words in the notice reading "Posted byOrder of the NationalLaborRelations Board" shall be changed to read"Posted Pursuant to a Judgment of the United States Court of AppealsEnforcing an Order of the NationalLaborRelations Board."APPENDIX ABannock Motor Inn105 South ArthurPocatello, Idaho, 83201Green TriangleNorth of CityPocatello, IdahoBernie's Lounge117 South MainPocatello, IdahoBuddy'sPizza626 East LewisPocatello, IdahoHoliday InnPocatello CreekPocatello, IdahoHusky House Cafe3945 Hiway WestPocatello, IdahoFifth Avenue Cafe3246 South Fifth AvenuePocatello, IdahoSilver Dollar Bar2227 1/2 Hiway WestPocatello, IdahoStauffer's Cafe1032 North MainPocatello, IdahoForde Johnson Truck Stop Cafe2251 South Fifth AvenueYellowstone Hotel,Pocatello, IdahoCafe & Lounge230 West BonnevillePocatello, IdahoGinza Cafe & Lounge390 YellowstonePocatello, IdahoAPPENDIX BNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT fail or refuse to recognize and, uponrequest, bargain with Local 510, Hotel and RestaurantEmployees and Bartenders International Union, AFL-CIO, as the exclusive representative of our employeesin the appropriate unit described below.WE WILL NOT in any like or similarmanner interferewith,restrain,or coerce our employeesin the exerciseof their rights to self-organization, to form labor orga-nizations, to join or assist said Union or any other labororganization, to bargain collectively with representa-tives of their own choosing, or to engage in other pro-tected concerted activities for the purposes of mutualaid or protection, or to refrain from any or all suchactivities, as guaranteed by Section 7, except to theextent permitted by the proviso to Section 8(a)(3) of theAct, as amended.WE WILL, upon request, bargain collectively with theUnion as the exclusive representative of all employeesin the appropriate unit described below, with regard torates of pay, hours of employment, and other terms andconditions of employment, and, if an understanding isreached, embody such understandingin a signed agree-ment. The appropriate unit is:All restaurant, bar and fountain employees, in-cluding maids, carhops and bellmen in hotels andmotels,employed by Employer-Members ofBarten-ders,Hotel,Motel and Restaurant Employers Bar-gaining Association of Pocatello, Idaho, excludingoffice clerical employees, registration desk employ-ees, professional employees, guards and supervisorsas defined in the Act.BARTENDERS,HOTEL,MOTELAND RESTAURANTEMPLOYERS BARTENDERS ASSSOCIATION OF POCATELLODatedDatedDatedDatedDatedDatedDatedByByByByByByByBARGAININGASSOCIATION OFPOCATELLO, IDAHO(Association)(Representative)(Title)BANNOCK MOTOR INN(Employer)(Representative)(Title)BERNIE'SLOUNGE(Employer)(Representative)BUDDY'S PIZZA(Employer)(Title)(Representative)(Title)EVA'S LUNCH(Employer)(Representative)(Title)FIFTH AVENUE CAFE(Employer)(Representative)(Title)FORDE JOHNSON TRUCK STOPCAFE(Employer)(Representative)(Title)GINZA CAFE & LOUNGE(Employer)DatedBy(Representative)(Title)GREEN TRIANGLE(Employer)DatedByDatedByDatedByDatedByDatedByDatedBy663(Representative)(Title)HOLIDAY INN(Employer)(Representative)(Title)HUSKY HOUSE CAFE(Employer)(Representative)(Title)SILVER DOLLAR BAR(Employer)(Representative)(Title)STAUFFER'S CAFE(Employer)(Representative)(Title)YELLOWSTONE HOTEL, CAFE&LOUNGE(Employer)(Representative)(Title)This is an official notice and must not be defaced byanyone.This noticemust remainposted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other material. Any questions concerningthis notice or compliance with its provisions may be direct-ed to the Board's Office, 10th Floor-Republic Building,1511 Third Avenue, Seattle, Washington 98101, Telephone206-442-7542.